UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1122


In re: DENNIS BLACKWELL,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:21-ct-03016-FL)


Submitted: April 27, 2021                                         Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis O’Keith Blackwell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis O’Keith Blackwell petitions for a writ of mandamus seeking an order

directing the district court to find North Carolina’s habitual offender statute

unconstitutional. Blackwell currently has an ongoing action in district court in which he

also contends that the habitual offender statute is unconstitutional. We conclude that

Blackwell is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. The

writ of mandamus is not a substitute for appeal after final judgment. Will v. United States,

389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Blackwell is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2